PER CURIAM
Claimant seeks judicial review of an order of the Workers’ Compensation Board that reversed the referee’s order, in which the referee had concluded that claimant had suffered an aggravation of a previous compensable injury on the basis of claimant’s testimony and the treating physician’s opinion.1 The Board concluded that claimant’s condition and symptoms were unchanged since his last award of compensation. On de novo review, we find that claimant showed that he has suffered some worsening of his compensable condition and, therefore, we reverse the Board and reinstate the referee’s opinion. Consolidated Freightways v. Foushee, 78 Or App 509, 717 P2d 633, rev den 301 Or 338 (1986).
Reversed; referee’s order reinstated.

 The referee concluded that claimant’s employer at the time of his original injury was responsible, on the basis of his finding no evidence that claimant’s subsequent employment contributed in any way to his worsened condition. The issue of responsibility was not raised before the Board on review and is not considered in this appeal.